Citation Nr: 1547800	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  09-41 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1965 to January 1969, including service in the Republic of Vietnam.  His decorations include the Combat Infantryman Badge, the Purple Heart Medal, and a Bronze Star with "V" device.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which continued the 50 percent rating for PTSD that was then in effect.  In February 2012 the Oakland RO increased the rating to 70 percent, effective July 22, 2008, the date of the claim.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas, due to such symptoms as impaired impulse control, unprovoked irritability, sleep impairment, memory impairment, and inability to establish and maintain effective relationships; it is not manifested by total social and occupational impairment.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 percent for PTSD during the appellate period have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistant Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096 (Nov. 9, 2000) codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA provide that VA notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain on the Veteran's behalf.  38 C.F.R. § 3.159(b) (2015).  These requirements were met through a September 2008 letter.

The Board also finds that there has been compliance with VA's duty to assist.  The record in this case includes VA treatment records, Vet Center treatment records, several VA examination reports, and lay evidence from the Veteran and others.  The Board finds that the record as it stands includes adequate competent evidence to allow it to adjudicate the appeal, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c) (2015).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was afforded pertinent VA medical examinations in October 2008 and May 2011.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  These examination reports are adequate because they reflect review of the claim file and describe the Veteran's symptoms in sufficient detail so that the Board's evaluation of the disability is a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating the appeal.

In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Increased Rating for PTSD - Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1(2015).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

Under 38 C.F.R. § 130, Diagnostic Code 9411, which pertains to the Veteran's PTSD, a 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  38 C.F.R. § 130, Diagnostic Code 9411.

The criteria for a 100 percent rating are total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Ratings of psychiatric disabilities shall be assigned based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Further, ratings are assigned according to the manifestation of particular symptoms.  However, the various symptoms listed after the terms "occupational and social impairment with deficiencies in most areas" and "total occupational and social impairment" in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends).  American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM-IV).  A GAF of 31-40 is defined as exhibiting some impairment in reality testing or communication (speech is at times illogical, obscure, or irrelevant), or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood, (a depressed man that avoids friends, neglects family, and is unable to work; a child that frequently beats up younger children, is defiant at home, and is failing at school).  Id.  A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A GAF score of 51 to 60 is indicative of moderate symptoms (flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  Id.

Facts

By way of background, the Veteran stopped working full time in August 2008.  See October 2008 VA examination report and May 2011 VA examination report.  In an August 2008 treatment note, the Veteran asserted that his business started to fail due the economy around March 2008 causing him to lay off personnel and which caused an increase in stress and depressive symptoms.  Pharmaceutical aids were prescribed and the Veteran reported his depressive symptoms continued but were somewhat better by August 2008.  See August 2008 VA treatment note.  

An August 2008 VA treatment record reflects findings of anhedonia, hopelessness, and treatment non-adherence.  It also reflects the Veteran reporting persistent depressive symptoms such as low mood, irritability, low motivation and energy to do usual activities, difficulty falling and staying asleep, poor appetite, poor concentration, and passive death wishes.  The Veteran also reported that his PTSD symptoms worsened during periods of high stress.  The note further states that the Veteran appeared alert, neatly dressed, anxious and depressed, with normal speech, organized and goal-directed thinking, and without evidence of delusions, hallucinations, suicidal ideas or homicidal ideas.  

In an August 2008 letter, Dr. R.R. of the Vet Center indicated the Veteran was distressed by intrusive thoughts from combat at least once a day, had nightmares, and experienced dissociative flashbacks upon hearing the sound of helicopters, loud unexpected noises, and watching the news on TV.  He further noted that the Veteran required sitting where no one could walk behind him and that he experienced panic attacks when remembering wartime experiences.  The letter also indicated that the Veteran tried to avoid people, conversations, feelings, activities, and places that reminded him of Vietnam.  The Veteran's activities were limited to work and Alcoholics Anonymous (AA) and he struggled in his family relationships.  The letter indicated the Veteran felt detached and estranged from others, suffered from restricted range of affect, and did not handle emotions well (his or others).  Dr. R.R. stated the Veteran operated as if he had no future, dealing solely with the here and now.  The letter also states the Veteran reported difficulty sleeping, and that his rest was disturbed by dreams, thrashing, and startle awakenings.  Irritability and outbursts of anger were problematic for the Veteran at work and at home.  The Veteran had difficulty concentrating on both short term and long term bases which was disastrous in his work as a building contractor.  Dr. R.R. further described the Veteran as hyper vigilant and jumpy to unexpected loud noises.  The letter noted that the Veteran's GAF score was 48.  

Numerous Vet Center treatment notes from late 2008 reflect the Veteran was having financial difficulties and participating in PTSD group therapy nearly every week.  See August 2008 and October 2008 Vet Center treatment notes.  The Veteran was frequently noted as actively listening and giving support in the PTSD group therapy.  See, e.g., August 2008 Vet Center treatment notes.  The Veteran's financial and sleeping difficulties, struggles with anger outbursts, depression, and hypervigilance were frequent subjects in therapy sessions.  See, e.g., July 2008 and January 2009 Vet Center treatment notes. 

The October 2008 VA examination report indicates the Veteran had no difficulty performing activities of daily living, however, he was not able to establish good social relationships due to his isolation.  It notes the Veteran had no difficulty understanding simple or complex commands, but had no patience for people.  The report also notes the Veteran had poor concentration and significant rage.  The Veteran reported to the examiner that his wife was afraid of him and that she did not stay in the bedroom because of his kicking and yelling during sleep.  The Veteran stated that he had nightmares, woke up with night sweats, and did not respond well to the nightly news, particularly news about Iraq.  The Veteran also reported that he startled easily from any loud noise and recent frequent helicopters over his home were taking him back to Vietnam.  He also stated that he got the chills when drove behind him on the freeway.  The Veteran stated all of his other wives felt alone when they were together, and that his only enjoyment was a lonely ride on his motorcycle.  The report indicates the Veteran's only named activities were riding his motorcycle and watching TV.  The Veteran also reported experiencing anxiety attacks that occasionally turned into full blown panic attacks, which he cannot remember after the fact.  

A January 2009 VA treatment note indicates the Veteran lost his home to foreclosure about two months prior and that he had ongoing difficulties with finances but he was emotionally and mentally tolerating things better.  The Veteran reported that he was attending group therapy for past platoon leaders and was finding it very helpful.  See January 2009 VA treatment note.  The Veteran also stated that the then-current medications were working well, that he had been able to laugh at things and was able to find joy watching television.  Id. 

By mid-2009, the Veteran was reporting increased depressive symptoms, loss of desire to do things, poor sleep, desire to be isolated, and feelings of emptiness; he sought a change to his antidepressant prescription.  See June 2009 VA treatment note.  The prescription was changed and the Veteran noticed slight changes, such as increased energy and better sleep.   See July 2009 VA treatment note.

Several letters in support of the Veteran's claim arrived in June 2009.  A letter from the Veteran's son, T.A., dated June 2009 describes a scattered childhood in which the family moved frequently and the Veteran changed jobs with relative frequency.  The letter also describes the Veteran's unsettled romantic life after he left his first wife in the late 1980s.  See June 2009 letter from T.A. The letter describes the Veteran's discomfort with Valentine's Day because an ambush apparently took place on that day while the Veteran was in Vietnam.  T.A. notes that the Veteran reacted poorly to loud noises and flashes, such as fireworks on Independence Day and the sound of helicopters.  The letter corroborates the Veteran's assertion of having nightmares, night sweats, depression, anger and volatility issues, past alcoholism, and instability.  The letter also describes the Veteran's poor temper towards his employees and his customers when he was working.  T.A. opines that his father's social troubles have gotten so bad that he "can't function around people" because it caused him stress and gave him horrible headaches.  

In a letter from the Veteran's wife, D.A., dated June 2009, she described him as always being pensive, shy and quiet.  She described him meeting with a number of former military colleagues, which he found touching at first, but later decided was too distressing.  See June 2009 letter from D.A.  Upon meeting with these colleagues, the Veteran was relieved to find out that they did not blame him for anything that had happened to them during service.  D.A. reported that the Veteran had difficulty accepting any negative input, that he did not function well under pressure, and that he struggled with making decisions, both small and large, due to anxiety.  She stated that "[t]here is never enough encouragement or praise to make him feel like he is not a bad person or whatever it is that he thinks of himself."  D.A. also reported that the Veteran always pulled away when she was afraid; when she asked him about it, he said "I have no room in my life for fear, my soldiers were not allowed to be scared."  After this incident, she realized how severe and close to the surface the Veteran's war issues were.

The Veteran's wife also discusses the Veteran's severe anxiety, difficulty sleeping, and tendency to thrash in his sleep.  She notes that the medication helped but that he was not always compliant with his medication.  She asserts that they mostly stayed home and watched TV because it allowed the Veteran a brief escape and because he did not tolerate going out very well as he was easily overwhelmed by people, traffic, and noise.  

In a June 2009 statement, the Veteran's ex-wife, D.S., reported that the Veteran frequently had sleepless nights, nightmares, anxiety, extreme fear, and the need to flee any situation perceived as dangerous.  She reported that the Veteran thrashed in his sleep and avoided Independence Day celebrations and other events that reminded him of Vietnam.  D.S. further noted that the Veteran would usually avoid family activities and was never at peace enough to enjoy a family outing.  Echoing the sentiments of the Veteran's son, D.S. noted that the Veteran never felt as if he belonged anywhere for long.  

In a June 2009 statement, the Veteran's sister, C.C., indicates the Veteran changed a lot as a result of his Vietnam service.  Prior to Vietnam, she says he was charming, entertaining, funny, adventurous, athletic, popular, and an avid reader.  After the war, however, she says he drank a lot, became quieter, more somber and tense, withdrew from old friends, and seemed absent more than present in the lives of his family members, including his infant son.  She notes that the Veteran stopped reading after the war and that he explained he could not concentrate enough to read a book.  C.C. further noted that the Veteran moved a lot, changed jobs numerous times, and borrowed money from family members that he never repaid.  She described how he had numerous failed relationships and would start over with no home, no possessions, no job, and no money - repeatedly.  C.C. also noted that the Veteran was irresponsible with money when he was doing well financially.  

Letters dated June 2009 and October 2009 from the Veteran's therapist at the Vet Center, Dr. J.N., reflect the Veteran met the criteria for diagnoses of PTSD and major depressive disorder, recurrent.  The Veteran's PTSD symptoms included re-experiencing, intrusive thoughts, hypervigilance, isolation of feelings, and poor sleep.  The letter indicates the Veteran also had depressive symptoms, including poor mood, insomnia, and loss of interest.  

An October 2009 assessment letter from Dr. L.D. describes the Veteran's PTSD symptoms and their significant effect on his life.  The letter notes that the Veteran has had over 100 jobs over the course of his life and four marriages.  The letter also notes that the Veteran was struggling in his marriage, that their intimate life had been nonexistent for approximately two years, and that his only social contact outside of his wife and son was AA.  Id.  

Dr. L.D. documented in the October 2009 letter that he had administered the Minnesota Multiphasic Personality Inventory with the Veteran and reported that the Veteran made a moderate number of atypical and rarely given responses on the inventory.  Id.  The Veteran's responses were associated with acute psychological disturbances that involve some degree of panic, intellectual confusion, and/or impairment of concentration.  Id.  It further notes the Veteran was susceptible to chronic worrying, nervousness, fears, and anxieties that could become overwhelming.  Id.  To Dr. L.D. the Veteran appeared markedly self-preoccupied, and prone to ruminate about his feelings of inferiority and inadequacy and about various threats to his security (i.e., hypervigilance).  Id.  The letter notes that the Veteran's level of organization of his day-to-day functioning and immediate practical self-sufficiency tested as severely disorganized and essentially collapsed.  Id.  The inventory results suggested depression, apathy, loss of drive, feelings of hopelessness, ideas of guilt and suicide, and blunting of affect were common in similar individuals and that such Veteran's frequently complain of fatigue, weakness, and insomnia along with physical symptoms due to chronic anxiety and muscular tension.  Id.  

Dr. L.D. further noted that similar Veterans avoid jobs requiring sustained intellectual concentration and they showed an immature idealism in their jobs, readily identifying with the underdog, dissatisfied with supervision, and overreacting to being "bossed."  Id.  The letter concludes by stating the Veteran had a severe disability "with psychotic overtones to his PTSD.  He is completely unemployable and it is to his credit that he has ever been able to adequately perform in the work place."  Id.  Dr. L.D. also noted the Veteran had a GAF score of 45.

Vet Center treatment notes from August 2008 to September 2010 reflect that the Veteran was regularly attending individual therapy sessions and also PTSD-focused group sessions.  The Veteran also reported that he and his wife began attending couples therapy in April 2009.  See April 2009 Vet Center treatment note.  Numerous treatment notes reflect that the Veteran suffered from sleeping troubles and bad dreams.  See, e.g., September 2009 and September 2010 Vet Center treatment notes. 

In June 2010, the Veteran reported feeling anxiety, anger and agitation, feelings of detachment and also reported getting emotional watching TV.  A September 2009 VA treatment note indicates the Veteran had a GAF score of 55.  VA treatment notes in June 2010 and September 2010 reflect GAF scores of 65 and 58 respectively. 

In the May 2011 VA examination report, the Veteran reported that he had last worked as a cement contractor in 2008 at which time he got into an argument with one of his clients and walked off the job.  The Veteran described his work history as tumultuous and stressful and that as his responsibilities increased, his abilities to get along with others decreased, which caused him stress.  The Veteran further noted that he eventually decompensated to the extent that his irritability and anger were extremely difficult to control.  He lost his contracting license as a result.

Mental status examinations conducted during VA treatment consistently reflect the Veteran as being alert and oriented with fair grooming and hygiene, fair eye contact, normal speech, full affect consistent with mood, no psychosis or delusions, linear and goal-oriented though process and with fair insight, judgment and impulse control.  See, e.g., September 2009 VA treatment note, June 2010 VA treatment note, and January 2010 VA treatment note.

The Veteran has reported positive relationships with his sister, brother-in-law and his son.  See May 2011 VA examination report.  He reported that he gets together with his son once every three to four months to ride motorcycles together and his brother-in-law comes over once a week to go to the casino or bowling together.  Id.  The Veteran otherwise stated that his socializing is limited.  Id. 

August 2012 VA treatment notes reflect the Veteran was continuing to participate in group therapy for PTSD.  A January 2014 VA counselling note reflects the Veteran attended a PTSD group therapy session as well.  A February 2015 VA treatment note reflects the Veteran's PTSD screen test (PTSD 4Q) was negative.

The record reflects that the Veteran has been married four times, and he has been married to his fourth wife since May 2004.  See October 2008 VA examination report; see also June 2009 letter from C.C. 

All of the evidence noted describes the Veteran's history and symptomatology in a way that shows a fairly clear and consistent picture of the Veteran's disability.  


Analysis

The Veteran was granted a 70 percent disability rating for his PTSD effective July 22, 2008, the date of his claim.  He asserts he is entitled to a 100 percent rating for this period.  

Although the symptoms listed under the rating criteria for a 100 percent rating are neither exhaustive nor required for such rating, they provide examples demonstrating impairment of cognitive functioning on a very high level.   The symptoms noted include:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  

An August 2008 VA treatment record reflects findings of anhedonia, hopelessness, and treatment non-adherence.  It also reflects the Veteran reporting persistent depressive symptoms such as low mood, irritability, low motivation and energy to do usual activities, difficulty falling and staying asleep, poor appetite, poor concentration, and passive death wishes.  The Veteran also reported that his PTSD symptoms worsened during periods of high stress.  The note further states that the Veteran appeared alert, neatly dressed, anxious and depressed, with normal speech, organized and goal-directed thinking, and without evidence of delusions, hallucinations, suicidal ideas or homicidal ideas.  These symptoms are contemplated by the 70 percent rating, including deficiencies in judgment, thinking, and mood, suicidal ideation, panic or depression affecting the ability to function appropriately and effectively, impaired impulse control, and difficulty in adapting to stressful situations.

Dr. R.R. of the Vet Center reported in an August 2008 letter that the Veteran experienced intrusive thoughts, nightmares, and dissociative flashbacks periodically.  The letter also described the Veteran's aversion to social situations, his limited social activities outside of family and AA meetings, family relationship struggles, feelings of detachment and estrangement from others, restricted range of affect, difficulties in handling emotions, issues with memory, and hypervigilance.  Each of these symptoms is contemplated by the 70 percent rating in effect.    

Vet Center treatment notes similarly reflect the Veteran was having trouble sleeping, struggled with anger outbursts, depression, and hyper vigilance, and was experiencing significant financial pressure.  See, e.g., July 2008, August 2008 and January 2009 Vet Center treatment notes.  Many notes also indicated the Veteran was an active and helpful participant in group therapy session for PTSD on a near weekly basis.  The symptoms noted are contemplated by the 70 percent disability rating in effect, and the social engagement in group therapy is not indicative of total social impairment contemplated by a 100 percent disability rating.  

The October 2008 examination report reflects a diagnosis of PTSD and notes that the Veteran has no difficulty performing activities of daily living and has no difficulty in understanding simple or complex commands.  It also notes, however, that the Veteran is not able to establish effective social relationships due to his feelings of social isolation.  These symptoms are contemplated by the 70 percent rating.

A January 2009 VA treatment note indicated the Veteran had been through major financial stressors over the previous few months but he was emotionally and mentally tolerating things better, including noting that he had been able to find joy in simple things again, such as television.   The Veteran's ability to find some comfort and joy despite his circumstances is not indicative of a 100 percent disability rating.  

In mid-2009, the Veteran was reporting increased depressive symptoms, especially loss of desire to do things, poor sleep, desire to be isolated, and feelings of emptiness.  These symptoms are contemplated by a 70 percent disability rating.  
At this time, the Veteran requested and received a change in his antidepressant medication, which resulted in increased energy and better sleep.  The fact that the Veteran was actively engaged in improving his well-being and responded relatively well to the change is not indicative of a total occupational and social impairment contemplated by a 100 percent disability rating for his PTSD. 

Several of the letters from the Veteran's family members sent in support of his disability claim show a consistent picture of the Veteran has having a fairly tumultuous life, with frequent job changes, frequent moves, poor financial choices at times, and some haphazard romances.  They also reflect a consistent picture of the Veteran's current disability: nightmares, trouble sleeping, hypervigilance, depressive and anxious symptoms at times, occasional desire for isolation, difficulty accepting negative input, aversion to social interaction (besides regular interaction with family, AA members, and group therapy), and short- and long-term memory issues.  These symptoms are contemplated by the 70 percent disability rating in effect, which includes mood disturbances, deficiencies in family relations judgment, thinking, panic or depression affecting the ability to function appropriately and effectively, impaired impulse control, difficulty in adapting to stressful circumstances, and - to some degree - inability to establish and maintain effective relationships. 

Letters from the Veteran's therapist at the Vet Center, Dr. J.N., from June and October 2009 reflect similar symptomatology: re-experiencing of war experiences, intrusive thoughts, hypervigilance, isolation of feelings, poor sleep, depressive symptoms, poor mood, insomnia, and loss of interest.   These symptoms are contemplated by the 70 percent disability rating in effect. 

Letters dated June 2009 and October 2009 from the Veteran's therapist at the Vet Center, Dr. J.N., reflect the Veteran met the criteria for diagnoses of PTSD and major depressive disorder, recurrent.  The Veteran's PTSD symptoms included re-experiencing, intrusive thoughts, hypervigilance, isolation of feelings, and poor sleep.  The letter indicates the Veteran also had depressive symptoms, including poor mood, insomnia, and loss of interest.  These symptoms are contemplated by the 70 percent disability rating in effect, which include deficiencies in judgment, thinking and mood, panic or depression affecting the ability to function appropriately and effectively, impaired impulse control, and difficulty in adapting to stressful circumstances. 

The June 2009 assessment letter from Dr. L.D., a contract provider for the Department of Veteran's Affairs, describes somewhat severe social and occupational impairment.  It notes the Veteran has virtually no social contact outside of his wife, his son, and AA and also notes that his marriage was not going well.  Dr. L.D.'s letter discusses the Veteran's responses to the MMPI which implicated acute psychological disturbances that involve some degree of panic, intellectual confusion, and impairment of concentration and further noted the Veteran was susceptible to chronic worrying, nervousness, fears, and anxieties that could become overwhelming.   The Veteran's responses on the MMPI further suggested the Veteran's level of organization of his day-to-day functioning and immediate practical self-sufficiency were severely disorganized and essentially collapsed.  The letter moreover indicates that the Veteran had a severe psychiatric disability, "with psychotic overtones to his PTSD."  

While Dr. L.D.'s assessment does reflect somewhat severe impairment, it does not reflect gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (Including maintenance of minimal personal hygiene); disorientation to time or place, or memory loss of names of close relatives, own occupation, or own name as contemplated by a 100 percent disability rating for a psychiatric disorder.  In short, the Veteran does not exhibit any of the symptoms specified in the general rating formula for a 100 percent disability rating for a psychiatric disorder (including PTSD).  Although the symptoms specified in the general rating formula are illustrative and are not exclusive, they are demonstrative of very severe impairment.  The Veteran does exhibit numerous symptoms specified in the rating formula for a 70 percent disability.  Taking into account all the evidence of record, the disability picture does not show complete social and occupational impairment and more closely approximates the criteria for a 70 percent disability rating.  Moreover, Dr. L.D. assigned a GAF score of 45 to the Veteran; as discussed more thoroughly below, this score is reflective of moderately severe symptoms and not total impairment.

In a June 2010 VA treatment record, the Veteran reported feeling survivor guilt and detachment, depression, anxiety, occasional anger/agitation, and getting emotional when watching TV.  He was also neatly dressed, cooperative, with normal psychomotor skills, good eye contact, normal speech, rate and rhythm, dysthymic mood, normal affect with dysthymia, no suicidal and homicidal ideation, no auditory or visual hallucinations, and no psychotic symptoms.  The Veteran's though process was intact and goal oriented and he was cognitively alert.  The symptoms described are contemplated by the 70 percent disability rating and the Veteran's mental status exam was not indicative of complete social and occupational impairment contemplated by a 100 percent rating.  

The May 2011 VA examination report indicates the Veteran continued to complain of low mood with little humor and was relieved of significant stress from not having to interact with others in the work environment.  Difficulty in adapting to stressful situations is contemplated by the 70 percent rating.

The May 2011 VA examination report indicates the Veteran struggled with social interaction generally, but he had a good relationship with his sister, brother-in-law, and son.  Social impairment in family relations and inability to establish effective relationships are contemplated by the 70 percent rating.  Moreover, the record indicates the Veteran was married to two of his wives for approximately 31 years total and is still married to his fourth wife of eleven years.  This does not reflect total social impairment contemplated by a 100 percent rating.

The May 2011 VA examination report indicates the Veteran continued to have PTSD symptoms of re-experiencing, avoidance, and hyperarousal, and that he also reported chronic irritability, frequent outbursts of anger, and difficulty staying asleep.  None of these reflect inability to perform activities of daily living, disorientation to time or place, gross impairment in thought processes, etc. as would be contemplated by a 100 percent rating.  These symptoms more closely align with the near-continuous panic or depression affecting the ability to function appropriately and effectively contemplated by the 70 percent rating.  

The Veteran's GAF scores ranged from 45 (lowest) to 65 (highest) during the period since July 2008.  The Veteran's lowest GAF score of 45, noted by Dr. L.D., could indicate some serious impairment in social, occupational functioning, and is one reason why the RO increased the Veteran's rating from 50 to 70 percent.  The Veteran received GAF scores ranging from 55 to 65 in the period from September 2009 to September 2010; these score correlate with moderate difficulty in social or occupational functioning.  Indeed, lower scores (such as from 31 to 40 or 21 or 30) are available for more serious symptoms that are better aligned with the severity of mental and cognitive impairment associated with a 100 percent disability rating.  The Veteran is not shown to have scored in these lower ranges during the period on appeal.

The May 2011 VA examination report indicates that the Veteran's service-connected PTSD rendered him unable to secure and maintain substantially gainful employment, and the Veteran has been found to be unemployable during the period in question, which suggests total occupational impairment.  

However, the evidence of record does not demonstrate total social impairment contemplated by a 100 percent rating because he is able to maintain some relationships as evidenced by two long marriages and relationships with other family members such as his sister, son, and brother-in-law.  The Veteran is also consistently engaged with AA, with group therapy for PTSD, and periodically with an individual therapist.  Moreover, the Veteran has been noted as being neatly dressed, with normal speech, organized and goal-directing thinking, without evidence of psychoses or suicidal and homicidal ideation numerous times.   See August 2008 VA treatment note and June 2010 VA treatment note.  

Moreover, the record does not reflect that the Veteran exhibits any of the very severe symptoms specified in the criteria for a 100 percent rating for PTSD.  Although these symptoms are not exhaustive, they demonstrate tremendous cognitive impairment.  

The Board finds that the Veteran's psychiatric disability picture during the appeal period is encompassed by the 70 percent rating in effect, and does not warrant a higher rating.  The Veteran's irritability, depressed mood, memory deficits, re-experiencing, anxiety, impulsivity, occasional sleep impairment, occasional nightmares, occasional panic attacks, difficulty adapting to stressful circumstances, difficulty with social situations, and guardedness, etc., are contemplated by the 70 percent rating. 

Extraschedular Consideration

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  
The 70 percent rating criteria contemplate the severity and symptoms of the Veteran's PTSD.  His PTSD has been productive of occupational and social impairment in most areas, such as work, family relations, judgment, thinking, or mood, due to impaired impulse control, disturbances of motivation and mood, difficulty in adapting to stressful situations, and inability to establish and maintain effective relationships.  These are manifestations contemplated in the broad rating criteria under the general schedule of ratings for mental disorders located at 38 C.F.R. § 4.130.  The rating criteria are therefore adequate to evaluate the Veteran's psychiatric disorder, and referral for consideration of extraschedular rating is not warranted.

TDIU

The Veteran was granted a TDIU effective September 2008.  He has not sought a TDIU prior to this date.  A request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A claim for TDIU prior to September 2008 is not raised by the evidence as the Veteran last worked in August 2008.

In this case, the Board notes that the Veteran was assigned a TDIU based solely on his PTSD; the RO specifically determined that the PTSD was of sufficient severity to alone produce unemployability.  See February 2012 Rating Decision.  The Board finds that although the Veteran's PTSD was not rated as 100 percent, for SMC purposes this disability satisfied the requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  


ORDER

 A rating in excess of 70 percent for PTSD is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


